 
EXHIBIT 10.54
 
Amendment 1 To Lease


This Amendment 1, dated July 1, 2007, to that certain lease dated January 31,
1998 by and between Ernest J. Short & Son, Inc (Lessor) and Bowlin Travel
Centers Inc, a Nevada corporation, as successor in interest to Bowlin Outdoor
Advertising & Travel Centers Inc (Lessee), regarding the Premises referenced as
the location of Separ Diesel truck stop off Exit 42 of Interstate 10,
approximately 20 miles East of Lordsburg, New Mexico (Separ Lease).  (Lessor and
Lessee together, referenced as the Parties).  This Amendment 1 is made in order
to specify and document certain changes to the original terms and conditions of
the Separ Lease.


Lessor and Lessee acknowledge the existence of that certain lease between Rex
Kipp, Jr. and Bowlin Travel Centers Inc pertaining to property adjoining the
Premises (CD Lease); and the Parties acknowledge that, Rex Kipp, Jr., as a
principal owner of Lessor, along with Bowlin Travel Centers Inc, as Lessee for
both the Separ Lease and CD Lease, each have a related interest in both leases.


Lessor and Lessee also acknowledge that the original terms of the Separ Lease
were tailored for, and the result of, certain then existing circumstances and
desires of both Lessor and Lessee; and the Parties agree that a portion of those
circumstances and desires have now changed and that it is prudent to modify the
terms and conditions for the Separ Lease to match the current circumstances and
desires of the Parties.


Now, therefore the parties hereby agree that:


Effective Date:  This Amendment 1 shall be effective on February 1, 2008.


The following Amendments shall be made to the Separ Lease:


Section 2.  PREMISES:   Lessor and Lessee agree that all purchase and/or
transfer of ownership of merchandise as referenced in this Section has been
satisfactorily completed and no further such actions in those regards are
required nor contemplated by this Amendment 1.


The Parties also agree that Lessor intends to give Lessee use and control of the
land at the specified location, subject to any conditions or restrictions
specified by the Lease and this Amendment 1, and that for proper clarification,
Section 2 shall be modified as follows:
 
In Line 2, immediately after “…herein set forth,“  insert the wording “the
property containing”.
 
In Line 4, delete all of paragraph beginning with “   included in the”.
 
Further add additional statement as follows:  Refer to attached “Exhibit A” as
reference to the property boundaries included within this amended lease
agreement.


Section 3.  TERM:  The term of the Separ Lease is hereby amended to now expire
on January 31, 2022, unless terminated sooner as herein provided.


Section 4.   RENT:  Section 4 shall be replaced, in its entirety with the
following:
 
 “Lessee shall pay rent at the rate of Nine Hundred Dollars ($900) per month,
payable to Lessor, in advance, on the first day of each month during the term of
the lease.”



--------------------------------------------------------------------------------


 
Section 5.  USE AND SURRENDER:  Section 5 shall be deleted and replaced with:
 
“Lessee shall have the right to enjoy the exclusive use of the Premises during
the term of this Lease, for whatever legal use the Lessee so desires, so long as
that use is not for an activity that, because of Lessor’s ownership of the
Premises, would reflect negatively on the reputation or public perception of
Lessor, and so long as such activity is not intended to replace or compete with
the current business activities of Lessee pertinent to the CD Lease (Lessee’s
Activities).


Lessor and Lessee agree that Lessor is the owner of the personal property,
buildings and fuel storage and transport or dispensing facilities that currently
exist at the Premises (Lessor’s Items).  Lessee agrees to allow Lessor to
continue to store Lessor’s Items at the Premises, free of charge, and Lessor
agrees to be responsible for any maintenance, security or liabilities related to
Lessor’s Items.  Lessee, subject to exceptions noted elsewhere in the Lease,
will not use any of Lessor’s Items for Lessee’s Activities without the prior
written authorization of Lessor.  Lessor may remove any of Lessor’s Items from
the Premises at any time, and Lessor shall not bring any additional items to the
Premises without the express written consent of Lessee.


Lessee, for use in the conduct of Lessee’s Activities, may construct and install
improvements on the Premises, so long as the location and condition of the
improvements does not interfere with Lessor’s ability to access, inspect and/or
remove any of Lessor’s Items.  Any such improvements shall remain the property
of Lessee and Lessee shall be responsible for any ad valorum taxes on such items
during the term of this Separ Lease.


Lessee agrees to keep the Premises reasonably clean of trash and clutter and
Lessee agrees to notify Lessor of any security or safety issues that Lessee
observes relative to Lessor’s Items on the Premises.”


Section 7   TAXES:   Section 7 shall be deleted and replaced with:
 
“Lessee shall pay all ad valorem taxes pertinent to the Premises, including
those related to currently existing Lessor’s Items.  Lessor agrees to,
immediately after receipt, provide Lessee with a copy of any assessment and tax
notices pertinent to the Premises, and Lessor hereby grants Lessee, as the
responsible party, the right to protest, on Lessor’s behalf, any unreasonable
changes to the assessed value of any items pertinent to this section.  Lessor
will assist Lessee as necessary with the filing of any documents or forms as may
be required to complete the protest process.”


Section 8   MAINTENANCE:  Section 8 shall be deleted and replaced with:
 
“Lessee agrees to maintain the Premises in proper useful condition and to keep
the Premises reasonably clear of trash and clutter and to properly secure and
maintain any utility services that may be installed or used in conjunction with
Lessee’s Activities.  Lessee will not be responsible for maintenance or security
of any of Lessor’s Items, including, but not limited to the fuel storage,
transportation or dispensing facilities.”


Section 9   INSURANCE:  This section shall be modified as follows:
 
In Line 3-immediately after the phrase “…or property resulting form acts or
omissions”, insert the phrase “caused by, or the result of actions of Lessee,
its employees or agents.”
 
In Line 8 (the last line in the section) – Delete the rest of the sentence after
“…coverage on Lessee’s contents” and insert “Lessor agrees to insure Lessor’s
Items and to indemnify and save Lessee harmless from any and all claims, loss,
demands and liability for damage to persons or property resulting from events
pertinent to the existence of Lessor’s Items or acts or omissions caused by, or
the result of actions of Lessor, its employees or agents.”


Section 11  POLLUTION OF PREMISES:  Lessor and Lessee agree that Lessee has not
used any of the fuel storage, transportation or dispensing facilities during the
term of the Separ Lease to date and will not use any such facilities during the
remaining term.  The Parties, therefore, agree to amend this section 11 as
follows:
 
2

--------------------------------------------------------------------------------


 
In paragraph 3, Line 3, at the end of the first sentence of the third paragraph,
immediately after the wording “…be brought into compliance by Lessor”,
 insert  “or properly removed from service by Lessor.”  The remainder of that
third paragraph, after the inserted phrase, shall be deleted.


Section 12 COMPETITION:  Lessee and Lessor agree that Lessee shall have
exclusive use of the Premises, subject to the conditions imposed by the Lease as
modified by this Amendment 1, and therefore the majority of Section 12 is not
applicable.  Therefore the entire Section 12, except for the last sentence,
shall be deleted, leaving only the phrase “Lessor agrees that all fuel sales on
the interchange will be made only by Lessee.”


Section 13  SUPPLY OF FUEL:  Lessee and Lessor agree that, because of Lessee’s
exclusive use of the Premises and the conditions and restrictions on Lessee’s
Activities imposed by this Amendment 1, there will not be fuel sales on the
Premises, therefore Section 13 is not applicable and shall be deleted in its
entirety and replaced with the phrase “Section 13 no longer applicable”.


Section 17 EMINENT DOMAIN:  This section shall be modified as follows:
 
Add, at the end of Section 17, the sentence:  “Any termination of this lease
caused by events discussed in this Section 17, shall not cause the automatic
cancellation of the CD Lease.”


Section 20.   NOTICES:  This section shall be amended as follows:
 
In Line 4, immediately after the phrase “…if notice is given by mail”, delete
the wording through “…the manner set forth herein” and insert the phrase “then
said notice shall be deemed given at the date and time acknowledged by the
properly completed Return Receipt Requested form”.


The notification information for Lessee shall be changed to:  “Bowlin Travel
Centers Inc, 150 Louisiana NE, Albuquerque, NM  87108”
 
Section 24:   Insert  Section 24  Cancellation:   Lessee may, at Lessee’s
option, cancel the Separ Lease at the end of any calendar year, after having
given Lessor at least 30 days prior written notice of Lessee’s intention to
cancel.  This Separ Lease may not be terminated without also terminating the CD
Lease as of the same date and time, except if such cancellation is caused by, or
the result of, events specified in Section 17 above.  Expiration of this Separ
Lease shall have no affect on the CD Lease and shall not cause any cancellation
of the CD Lease.


Section 25: Insert Section 25.  FIRST-RIGHT-OF-REFUSAL:  Lessor and Lessee agree
that, subject to Justin Kipp’s exception noted in the latter portion of this
paragraph, Lessee shall have the option to match, on the same terms and
conditions, any bonafide offer that Lessor may receive for the sale of all, or
any portion, of the Premises.  If any such offer is received by Lessor, and not
matched by Justin Kipp as specified below, Lessor shall provide Lessee with
written notice and details of the offer.   Lessee will then have Twenty (20)
business days after having received such notice to provide a written response to
Lessor noting Lessee’s intent to exercise their option to purchase the Premises
on the specified terms and conditions.  If Lessee fails to provide the timely
notice of their intent to exercise this option, Lessor is free to accept the
original offer.  Lessee’s failure to exercise any option available under this
Section pertains only to that specific offer and is not a waiver of the option
for any future offers.  Lessee’s First-Right-Of-Refusal shall continue for all
future offers to purchase any portion of the Premises, that may be received by
Lessor or successors to Lessor.  Lessee acknowledges that Justin Kipp has
previously been given a verbal First-Right-Of-Refusal for purchase of the
Premises, and that Lessee’s rights and options as noted above shall be
exercisable only when Justin Kipp does not properly exercise his right to match
a bonafide offer within 30 days after having been given notice of the offer.
 
If any ownership transfer of the Premises becomes eminent because of possible
bankruptcy proceedings or because an entity may exercise it’s collateral rights
to the Premises, Lessor shall, prior to initiation of any legal actions, notify
Lessee of such potential actions and Lessee shall then have the right to take
ownership of the property, in the case of bankruptcy, by purchasing the Premises
from Lessor at the then fair market price; or in the case where an entity may
attempt to exercise collateral rights, by Lessee satisfying the debt owed to the
secured party.
 
3

--------------------------------------------------------------------------------


 
Section 26:  Insert Section 26:  BINDING EFFECT:  This agreement shall be
binding on all heirs, successors and assigns of the Parties.

 
All provisions, terms and conditions of the Lease, as subsequently amended,
which are not specifically modified by this Amendment 1, shall remain in full
force and effect.




Accepted and agreed to, this    23    day of       January      , 2008:
 

Lessor:     Lessee:            
/s/  Rex Kipp, Jr. 
   
/s/   Kit Johnson
 
Rex Kipp, Jr. 
   
Kit Johnson, Director of Operations
 
for Ernest J. Short & Son, Inc.
   
for Bowlin Travel Centers Inc.
            Signature Date:  1/23/08     Signature Date:  1/23/08  

 
 
4

--------------------------------------------------------------------------------

